Name: Commission Directive 2003/75/EC of 29 July 2003 amending Annex I to Council Directive 98/18/EC on safety rules and standards for passenger ships (Text with EEA relevance)
 Type: Directive
 Subject Matter: maritime and inland waterway transport;  transport policy;  organisation of transport;  technology and technical regulations
 Date Published: 2003-07-30

 Avis juridique important|32003L0075Commission Directive 2003/75/EC of 29 July 2003 amending Annex I to Council Directive 98/18/EC on safety rules and standards for passenger ships (Text with EEA relevance) Official Journal L 190 , 30/07/2003 P. 0006 - 0009Commission Directive 2003/75/ECof 29 July 2003amending Annex I to Council Directive 98/18/EC on safety rules and standards for passenger ships(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/18/EC of 17 March 1998 on safety rules and standards for passenger ships(1), and in particular Article 8(b) thereof,Whereas:(1) Council Directive 98/18/EC of 17 March 1998 on safety rules and standards for passenger ships applies to new and existing ships on domestic service according to the requirements of Annex I.(2) Chapter III, section 5-1 of Annex I to Directive 98/18/EC required modification to life-rafts, fast rescue boats, means of rescue and life jackets on existing ro-ro ships not later than the date of the first periodical survey after 1 July 2000.(3) Commission Directive 2002/25/EC of 5 March 2002 amending Council Directive 98/18/EC on safety rules and standards for passenger ships(2) required further modification of the same equipment by 1 January 2003.(4) The corresponding SOLAS requirement allows for modifications of existing ships to take place at the time of major repairs, alterations or replacement of life-saving equipment.(5) Directive 98/18/EC should therefore be amended to allow a reasonable deadline for applying these specific new requirements to existing ro-ro ships.(6) The measures provided for in this Directive are in accordance with the opinion of the Committee on Safe Seas, set up pursuant to Regulation (EC) No 2099/2002(3),HAS ADOPTED THIS DIRECTIVE:Article 1Chapter III, section 5-1 of Annex I to Directive 98/18/EC is replaced by the text in the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within six months after its date of entry into force at the latest. They shall forthwith notify the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the provisions of national law, which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 29 July 2003.For the CommissionLoyola De PalacioVice-president(1) OJ L 144, 15.5.1998, p. 1.(2) OJ L 98, 15.4.2002, p. 1.(3) OJ L 324, 29.11.2002, p. 1.ANNEX5-1 Requirements for ro-ro passenger ships (26)CLASS B, C AND D RO-RO SHIPS CONSTRUCTED BEFORE 1 JANUARY 2003:.1 Ro-ro passenger ships constructed before 1 January 2003, shall comply with the requirements of paragraphs.6.2,.6.3,.6.4,.7,.8 and.9 not later than the date of the first periodical survey after 1 January 2006.Prior to this date, paragraphs.2,.3,.4 and.5 shall apply for ro-ro ships constructed before 1 January 2003.Notwithstanding the above, when life-saving appliances or arrangements on such ships are replaced or such ships undergo repairs, alterations or modifications of a major character which involve replacement of, or any addition to, their existing life saving appliances or arrangements, such life-saving appliances or arrangements shall comply with the relevant requirements of paragraphs.6,.7,.8 and.9..2 Life-rafts.1 The ro-ro passenger ship's life-rafts shall be served by marine evacuation systems complying with SOLAS Regulation III/48.5, as in force on 17 March 1998, or launching appliances complying with SOLAS Regulation III/48.6, as in force on 17 March 1998, equally distributed on each side of the ship.Communication between the embarkation station and the platform shall be ensured..2 Every life-raft on ro-ro passenger ships shall be provided with float-free stowage arrangements complying with the requirements of SOLAS Regulation III/23, as in force on 17 March 1998..3 Every life-raft on ro-ro passenger ships shall be of a type fitted with a boarding ramp complying with the requirements of SOLAS Regulation III/39.4.1 or SOLAS Regulation III/40.4.1, as in force on 17 March 1998, as appropriate..4 Every life-raft on ro-ro passenger ships shall either be automatically self-righting or be a canopied reversible life-raft which is stable in a seaway and is capable of operating safely whichever way up it is floating. Open reversible life-rafts may be permitted if the administration of the flag State considers this appropriate in view of the sheltered nature of the voyage and the favourable climatic conditions of the area and period of operation, and provided that such life-rafts entirely comply with the requirements of Annex 10 to the High Speed Craft Code.Alternatively, the ship shall carry automatically self-righting life-rafts or canopied reversible life-rafts in addition to its normal complement of life-rafts, of such aggregate capacity as will accommodate at least 50 % of the persons not accommodated in lifeboats. This additional life-raft capacity shall be determined on the basis of the difference between the total number of persons on board and the number of persons accommodated in lifeboats. Every such life-raft shall be approved by the administration of the flag State having regard to the recommendations adopted by the IMO with MSC/Circ. 809..3 Fast rescue boats.1 At least one of the rescue boats on a ro-ro passenger ship shall be a fast rescue boat approved by the administration of the flag State having regard to the recommendations adopted by the IMO by MSC/Circ. 809..2 Each fast rescue boat shall be served by a suitable launching appliance approved by the administration of the flag State. When approving such appliances, the administration of the flag State shall take into account that the fast rescue boat is intended to be launched and retrieved even under severe adverse weather conditions, and also have regard to the recommendations adopted by the IMO..3 At least two crews of each fast rescue boat shall be trained and drilled regularly having regard to section A-VI/2, table A-VI/2-2 "Specification of the minimum standard of competence in fast rescue boats" of the Seafarers Training, Certification and Watchkeeping (STCW) Code and the recommendations adopted by the IMO by Resolution A.771(18), as amended. The training and drills shall include all aspects of rescue, handling, manoeuvring, operating these craft in various conditions, and righting them after capsize..4 In the case where the arrangement or size of an existing ro-ro passenger ship is such as to prevent the installation of the fast rescue boat required by paragraph.3.1, the fast rescue boat may be installed in place of an existing lifeboat which is accepted as a rescue boat or boat for use in an emergency, provided that all of the following conditions are met:.1 the fast rescue boat installed is served by a launching appliance complying with the provisions of paragraph.3.2;.2 the capacity of the survival craft lost by the above substitution is compensated by the installation of life-rafts capable of carrying at least an equal number of persons served by the lifeboat replaced; and.3 such life-rafts are served by the existing launching appliances or marine evacuation systems..4 Means of rescue.1 Each ro-ro passenger ship shall be equipped with efficient means for rapidly recovering survivors from the water and transferring survivors from rescue units or survival craft to the ship..2 The means of transfer of survivors to the ship may be part of a marine evacuation system, or may be part of a system designed for rescue purposes.These means shall be approved by the flag State having regard to the recommendations adopted by IMO with MSC/Circ. 810..3 If the slide of a marine evacuation system in intended to provide the means of transfer of survivors to the deck of the ship, the slide shall be equipped with handlines or ladders to aid in climbing up the slide..5 Life jackets.1 Notwithstanding the requirements of SOLAS Regulations III/7.2 and III/22.2, a sufficient number of life jackets shall be stowed in the vicinity of the assembly stations so that passengers do not have to return to their cabins to collect their life jackets..2 In ro-ro passenger ships, each life jacket shall be fitted with a light complying with the requirements of SOLAS Regulation III/32.2, as in force on 17 March 1998.CLASS B, C AND D RO-RO SHIPS CONSTRUCTED AFTER 1 JANUARY 2003.6 Life-rafts.1 The ro-ro passenger ship's life-rafts shall be served by marine evacuation systems complying with section 6.2 of the LSA Code or launching appliances complying with paragraph 6.1.5 of the LSA Code equally distributed on each side of the ship.Communication between the embarkation station and the platform shall be ensured..2 Every life-raft on ro-ro passenger ships shall be provided with float-free stowage arrangements complying with the requirements of SOLAS Regulation III/13.4.3 Every life-raft on ro-ro passenger ships shall be of a type fitted with a boarding ramp complying with the requirements of paragraph 4.2.4.1 or 4.3.4.1 of the LSA Code as appropriate..4 Every life-raft on ro-ro passenger ships shall either be automatically self-righting or be a canopied reversible life-raft which is stable in a seaway and is capable of operating safely whichever way up it is floating. Open reversible life-rafts may be permitted if the administration of the flag State considers this appropriate in view of the sheltered nature of the voyage and the favourable climatic conditions of the area and period of operation, and provided that such life-rafts entirely comply with the requirements of Annex 10 to the High Speed Craft Code.Alternatively, the ship shall carry automatically self-righting life-rafts or canopied reversible life-rafts in addition to its normal complement of life-rafts, of such aggregate capacity as will accommodate at least 50 % of the persons not accommodated in lifeboats. This additional life-raft capacity shall be determined on the basis of the difference between the total number of persons on board and the number of persons accommodated in lifeboats. Every such life-raft shall be approved by the administration of the flag State having regard to the recommendations adopted by the IMO, with MSC/Circ. 809..7 Fast rescue boats.1 At least one of the rescue boats on a ro-ro passenger ship shall be a fast rescue boat approved by the administration of the flag State having regard to the recommendations adopted by the IMO, with MSC Circ. 809..2 Each fast rescue boat shall be served by a suitable launching appliance approved by the administration of the flag State. When approving such appliances, the administration of the flag State shall take into account that the fast rescue boat is intended to be launched and retrieved even under severe adverse weather conditions, and also have regard to the recommendations adopted by the IMO..3 At least two crews of each fast rescue boat shall be trained and drilled regularly having regard to section A-VI/2, table A-VI/2-2 "Specification of the minimum standard of competence in fast rescue boats" of the Seafarers Training, Certification and Watchkeeping (STCW) Code and the recommendations adopted by the IMO by Resolution A.771(18), as amended. The training and drills shall include all aspects of rescue, handling, manoeuvring, operating these craft in various conditions, and righting them after capsize..4 In the case where the arrangement or size of an existing ro-ro passenger ship is such as to prevent the installation of the fast rescue boat required by paragraph.3.1, the fast rescue boat may be installed in place of an existing lifeboat which is accepted as a rescue boat or boat for use in an emergency, provided that all of the following conditions are met:.1 the fast rescue boat installed is served by a launching appliance complying with the provisions of paragraph.3.2;.2 the capacity of the survival craft lost by the above substitution is compensated by the installation of life-rafts capable of carrying at least an equal number of persons served by the lifeboat replaced; and.3 such life-rafts are served by the existing launching appliances or marine evacuation systems..8 Means of rescue.1 Each ro-ro passenger ship shall be equipped with efficient means for rapidly recovering survivors from the water and transferring survivors from rescue units or survival craft to the ship..2 The means of transfer of survivors to the ship may be part of a marine evacuation system, or may be part of a system designed for rescue purposes.These means shall be approved by the flag State having regard to the recommendations adopted by IMO with MSC/Circ. 810..3 If the slide of a marine evacuation system in intended to provide the means of transfer of survivors to the deck of the ship, the slide shall be equipped with handlines or ladders to aid in climbing up the slide..9 Life jackets.1 Notwithstanding the requirements of SOLAS Regulations III/7.2 and III/22.2 a sufficient number of life jackets shall be stowed in the vicinity of the assembly stations so that passengers do not have to return to their cabins to collect their life jackets..2 In ro-ro passenger ships, each life jacket shall be fitted with a light complying with the requirements of paragraph 2.2.3 of the LSA Code.